Citation Nr: 1142636	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right and/or left wrist disability.

2.  Entitlement to service connection for right and/or left knee disability.

3.  Entitlement to service connection for right and/or left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Appellant served in the Army National Guard.  It appears he served between August 1984 and September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

In June 2010, the Board previously recharacterized the claims as they appear on the cover page of the instant decision and remanded them for further development and adjudication.  However, as the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Appellant submitted additional private treatment records to the Board with a waiver of initial RO consideration.  As such, they were considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).


REMAND

As noted in the Introduction, the claims were previously before the Board in June 2010.  At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall, supra.   

Specifically, the Board found that in order to resolve the claims, a Remand was necessary to obtain another VA medical opinion, which was based on full consideration of the Appellant's assertions and which was supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).
The examiner was asked to examine the Appellant to ascertain the nature and etiology of both wrists, both knees, and both ankles.  (Emphasis added).  The examiner was then asked to provide opinions as to whether it was at least likely as not that any currently diagnosed right and/or left wrist, knee, or ankle disability was manifested during or was otherwise caused by any injury shown in service.  (Emphasis added).

The Appellant was afforded a VA examination in July 2010.  The VA examiner only conducted radiographic studies and provided diagnoses and opinions for the right wrist, knee, and ankle.  This is contrary to the Board's Remand directives.  Upon Remand, a new VA examination must be sought that expressly addresses the questions posed by the Board in the numbered paragraphs.

The RO was further asked to verify the Appellant's duty status with the National Guard on the following dates: February 7 and 8, 1985; August 16, 1986; and May 16 and 17, 1987.  The RO instead attempted to verify service between January 1985 and April 1985 and April 1985 and May 1992.  The response received indicated the Appellant performed no active duty other than for training performs.  This does not answer the Board's remand directives, i.e. was the Appellant performing active duty for training or inactive duty for training on the specific dates requested. 

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Appellant's claims.  The AMC/RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

1.  The AMC/RO should take appropriate action to verify the Appellant's duty status with the National Guard on the following dates: February 7 and 8, 1985; August 16, 1986; and May 16 and 17, 1987.  Specifically, verification should be requested as to whether on the dates in question the Appellant was on: (a) active duty for training or (b) inactive duty for training.

2.  The Appellant should be scheduled for an appropriate VA examination to ascertain the nature and etiology of the right and left wrists, knees, and ankles.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reports.   The examiner should clearly report any current disabilities of the right and/or left wrists, knees, and ankles.   As to each right and left wrist, knee, and/or ankle disability that is diagnosed, the examiner should indicate whether it at least as likely as not (i.e. 50% or higher degree of probability) manifested during or was otherwise caused by any injury shown in service.  All opinions and conclusions expressed must be supported by a complete rationale in the report.   

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered. 

4.  Following completion of any indicated development, the AMC/RO must readjudicate the claims of entitlement to service connection for right and left wrist, knee, and/or ankle disabilities, in light of the pertinent evidence of record, to include records received after the June 2011 supplemental statement of the case was issued, and applicable laws.  If any benefit sought on appeal remains denied, the RO must furnish the Appellant and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


